The opinion of the Court was delivered by
Wright, A. J.
The real question in this case is, has the Court of Common Pleas jurisdiction in certain cases which are made cognizable before Justices of the Peace ?
*213The Court of Common Pleas is a Court of general original civil jurisdiction, and has the right to exercise such jurisdiction in all cases, unless expressly taken away.—State vs. Walker, 14 Rich., 37. Where a Court is vested with general original jurisdiction under the Constitution, it cannot be divested of that jurisdiction by the Legislature establishing another Court with the same or a like jurisdiction.
The jurisdiction of the Court of Common Pleas is defined in Section 15 of Article IY of the Constitution as follows: “ The Court of Common Pleas shall have exclusive jurisdiction in all civil cases and actions ex delicto which shall not be cognizable before Justices of the Peace, and appellate jurisdiction in all such cases as may be provided by law.”
The Court of Common Pleas being a Court of general original jurisdiction in civil cases, and, having exclusive original jurisdiction in certain other cases mentioned, it has concurrent jurisdiction in those cases which are cognizable before Justices of the Peace.
The motion is granted and ease remanded.
Moses, C. J., and Willard, A. J., concurred.